               Case 20-12841-MFW           Doc 523     Filed 12/17/20     Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 YOUFIT HEALTH CLUBS, LLC, et al.,                   Case No. 20-12841 (MFW)

                                Debtors.             (Jointly Administered)


              NOTICE OF APPEARANCE AND REQUEST FOR ALL NOTICES

          PLEASE TAKE NOTICE THAT Megan N. Harper enters her appearance as counsel for

the City of Philadelphia/School District of Philadelphia (“City”) in the above-captioned case,

pursuant to section 1109(b) of Title 11 of the United States Code (the “Bankruptcy Code”); and

Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); such

counsel hereby requests, pursuant to Bankruptcy Rules 2002 and 9007 and sections 342 and

1109(b) of the bankruptcy Code, that all notices and pleadings given or filed in the above-captioned

case be given and served upon the following:

                                         Megan N. Harper
                                       Deputy City Solicitor
                               City of Philadelphia Law Department
                                   Municipal Services Building
                                  1401 JFK Boulevard, 5th Floor
                                  Philadelphia, PA 19102-1595
                                       215-686-0503 (phone)
                                 Email: Megan.Harper@phila.gov

          Please take notice that the foregoing request includes not only the notices and papers

referred to in the Bankruptcy Code and the Federal Rules of Bankruptcy Procedure specified

above, but also includes, without limitation, the schedules, statement of financial affairs, operating

reports, plans of reorganization and disclosure statement, and any notice, application, complaint,

demand, motion, petition, pleading, or request, whether formal or informal, written or oral, and
              Case 20-12841-MFW            Doc 523     Filed 12/17/20      Page 2 of 2




whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise that is

filed with regard to the referenced cases and the proceedings therein.

       Please take further notice that this entry of appearance is not intended as, nor is it a consent

to, jurisdiction of the Bankruptcy Court, and the City does not hereby waive any rights, including

but not limited to (i) the right to have final orders in non-core matters entered only after de novo

review by a district judge; (ii) the right to a trial by jury in any proceeding so triable herein, or in

any case, controversy, or proceeding related hereto; (iii) the right to have the reference withdrawn

by the District Court in any matter subject to mandatory or discretionary withdrawal; or (iv) any

other rights, claims, actions, defenses, setoffs, or recoupments to which the City is or may be

entitled under agreement, in law or equity, all of which rights, claims, actions, defenses, setoffs,

and recoupments the City expressly reserves.

                                                       Respectfully submitted,

                                                       THE CITY OF PHILADELPHIA

Dated: December 17, 2020                       By:      /s/ Megan N. Harper
                                                       MEGAN N. HARPER
                                                       Deputy City Solicitor
                                                       DE Attorney ID 4103
                                                       City of Philadelphia Law Department
                                                       Municipal Services Building
                                                       1401 JFK Boulevard, 5th Floor
                                                       Philadelphia, PA 19102-1595
                                                       215-686-0503 (phone)
                                                       Email: Megan.Harper@phila.gov
                                                       Counsel for the City of Philadelphia/School
                                                       District of Philadelphia
